                Case 19-12153-KBO              Doc 671         Filed 11/17/20        Page 1 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:
                                                              Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,1                                                  Case No. 19-12153 (KBO)

                   Debtors.                                   (Jointly Administered)

                                                     Objection Deadline: December 1, 2020 at 4:00 p.m. (ET)
                                                     Hearing Date: December 8, 2020 at 10:00 a.m. (ET)



                  FIRST INTERIM (“NON-CONTINGENCY”) APPLICATION
               FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                     OF PACHULSKI STANG ZIEHL & JONES LLP, AS
                      COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
             THE PERIOD FROM MARCH 2, 2020 THROUGH SEPTEMBER 30, 2020

    Name of Applicant:                                    Pachulski Stang Ziehl & Jones LLP

    Authorized to Provide Professional Services           Chapter 7 Trustee
    to:
    Date of Retention:                                    Effective as of March 2, 2020 by order signed
                                                          on or about March 24, 2020
    Period for which Compensation and                     March 2, 2020 through September 30, 20202
    Reimbursement is Sought:
    Amount of Compensation Sought as Actual,              $250,636.00
    Reasonable and Necessary:
    Amount of Expense Reimbursement Sought                $    9,726.62
    as Actual, Reasonable and Necessary:

This is an:          monthly          x interim          final application.

                  The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,500.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
2
  The applicant reserves the right to include any time expended in the time period indicated above in future
application(s) if it is not included herein.


DOCS_DE:231729.1 57095/001
               Case 19-12153-KBO       Doc 671    Filed 11/17/20   Page 2 of 20




                                PRIOR APPLICATIONS FILED

   Date          Period Covered       Requested     Requested      Approved       Approved
   Filed                                Fees        Expenses         Fees         Expenses

No prior fee applications have been filed.


                                   PSZ&J PROFESSIONALS

         Name of                 Position of the Applicant,   Hourly   Total     Total
       Professional              Number of Years in that      Billing  Hours Compensation
        Individual                Position, Prior Relevant     Rate    Billed
                              Experience, Year of Obtaining (including
                                License to Practice, Area of Changes)
                                         Expertise
 Robert B. Orgel             Partner 1986; Member of CA Bar  $1,145.00   0.50  $    572.50
                             since 1981
 Andrew W. Caine             Partner 1989; Member of CA Bar  $1,095.00  12.80  $ 14,016.00
                             since 1983
 Bradford J. Sandler         Partner 2010; Member of PA &    $1,050.00  25.20  $ 26,460.00
                             NJ Bars since 1996; Member of
                             DE Bar since 2001; Member of
                             NY Bar since 2008
 Stanley E. Goldich          Partner 1988; Member of CA Bar  $1,025.00  19.90  $ 20,397.50
                             since 1980
 Iain A.W. Nasatir           Partner 1999; Member of NY Bar  $1,025.00   7.70  $ 7,892.50
                             since 1983; Member of CA Bar
                             since 1990
 Maxim B. Litvak             Partner 2004; Member of TX Bar  $ 950.00    2.70  $ 2,565.00
                             since 1997; Member of CA Bar
                             since 2001
 Colin R. Robinson           Of Counsel 2012; Member of NJ   $ 825.00   33.80  $ 27,885.00
                             and PA Bars since 2001; Member
                             of DE Bar since 2010
 Peter J. Keane              Of Counsel 2018; Member of PA   $ 750.00 158.10   $118,575.00
                             Bar since 2008; Member of DE
                             and NH Bar since 2010
 Steven W. Golden            Associate 2016; Member of NY    $ 625.00    0.90    $ 562.50
                             and MD Bars since 2015; Member
                             of TX Bar since 2016
 Elizabeth C. Thomas         Paralegal 2016                  $ 425.00   45.00  $ 19,125.00
 Mike A. Matteo              Paralegal 2001                  $ 395.00    2.00  $    790.00
 Andrea R. Paul              Case Management Assistant 2001  $ 350.00    5.20  $ 1,820.00



DOCS_DE:231729.1 57095/001                    2
               Case 19-12153-KBO   Doc 671    Filed 11/17/20   Page 3 of 20




         Name of          Position of the Applicant,      Hourly   Total         Total
       Professional        Number of Years in that        Billing  Hours      Compensation
        Individual         Position, Prior Relevant        Rate    Billed
                        Experience, Year of Obtaining   (including
                         License to Practice, Area of    Changes)
                                  Expertise
 Charles J. Bouzoukis Case Management Assistant 2001     $   350.00    0.60     $   210.00
 Sheryle L. Pitman     Case Management Assistant 2001    $   350.00   20.60     $ 7,210.00
 Karen S. Neil         Case Management Assistant 2003    $   350.00    3.50     $ 1,225.00
 Beatrice M. Koveleski Case Management Assistant 2009    $   350.00    3.80     $ 1,330.00

                              Grand Total:    $250,636.00
                              Total Hours:         342.30
                              Blended Rate:       $732.21




DOCS_DE:231729.1 57095/001                3
                 Case 19-12153-KBO                Doc 671         Filed 11/17/20          Page 4 of 20




                                     COMPENSATION BY CATEGORY

                 Project Categories                                  Total Hours                       Total Fees
    Asset Analysis/Recovery                                                          0.80                 $     795.00
    Asset Disposition                                                               11.40                 $ 9,832.50
    Bankruptcy Litigation                                                          155.10                 $114,371.00
    Case Administration                                                             44.20                 $ 16,760.00
    Claims Admin/Objections                                                         32.30                 $ 23,737.50
    Compensation of Prof./Others                                                    14.10                 $ 10,895.00
    Employee Benefit/Pension                                                        32.80                 $ 30,545.00
    Executory Contracts                                                              0.30                 $     192.50
    Financial Filings                                                                1.60                 $ 1,372.50
    Financing                                                                       13.70                 $ 11,550.00
    Insurance Coverage                                                              10.80                 $ 10,982.50
    Meeting of Creditors                                                            11.00                 $ 9,127.50
    Operations                                                                       1.30                 $     990.00
    Retention of Professional                                                        4.20                 $ 2,890.00
    Retention of Prof./Other                                                         4.80                 $ 3,430.00
    Stay Litigation                                                                  3.90                 $ 3,165.00


                                              EXPENSE SUMMARY

          Expense Category                                Service Provider3                                   Total
                                                            (if applicable)                                  Expenses
    Conference Call                           CourtCall; AT&T Conference Call                                 $ 32.01
    CourtLink                                                                                                 $1,056.45
    Delivery/Courier Service                  Advita                                                          $1,525.28
    Express Mail                              Federal Express                                                 $ 819.44
    Legal Research                            Lexis/Nexis                                                     $ 155.34
    Court Research                            Pacer                                                           $ 95.00
    Postage                                   US Mail                                                         $2,507.60
    Reproduction Expense                                                                                      $3,109.70
    Reproduction/ Scan Copy                                                                                   $ 425.80




3 PSZ&J may use one or more service providers. The service providers identified herein below are the primary service providers
for the categories described.


DOCS_DE:231729.1 57095/001                                    4
                Case 19-12153-KBO              Doc 671        Filed 11/17/20         Page 5 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:
                                                            Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,1                                                Case No. 19-12153 (KBO)

                   Debtors.                                 (Jointly Administered)

                                                     Objection Deadline: December 1, 2020 at 4:00 p.m. (ET)
                                                     Hearing Date: December 8, 2020 at 10:00 a.m. (ET)




                  FIRST INTERIM (“NON-CONTINGENCY”) APPLICATION
               FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                     OF PACHULSKI STANG ZIEHL & JONES LLP, AS
                      COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
             THE PERIOD FROM MARCH 2, 2020 THROUGH SEPTEMBER 30, 2020

                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”), and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the “Bankruptcy Rules”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), Counsel

for the Chapter 7 Trustee, hereby submits its First Interim (“Non-Contingency”) Application for

Compensation and for Reimbursement of Expenses for the Period from March 2, 2020 through

September 30, 2020 (the “Application”).

                  By this Application PSZ&J seeks an interim allowance of compensation in the

amount of $250,636.00 and actual and necessary expenses in the amount of $9,726.62 for a total

allowance of $260,362.62, and payment of the unpaid amount of such fees and expenses, for the




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).


DOCS_DE:231729.1 57095/001
               Case 19-12153-KBO             Doc 671      Filed 11/17/20    Page 6 of 20




period March 2, 2020 through September 30, 2020 (the “Interim Period”). In support of this

Application, PSZ&J respectfully represents as follows:

                                                Background

                 1.          On October 1, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code. The cases were converted

to Chapter 7 proceedings by order entered February 25, 2020. George L. Miller (“Chapter 7

Trustee”) was appointed as the Chapter 7 Trustee in these cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          The retention of PSZ&J, as counsel to the Chapter 7 Trustee, was

approved effective as of March 2, 2020 by this Court’s “Order Granting Application of George

L. Miller, Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections 327(a) and 328(a),

Bankruptcy Rules 2014(a) and 2016, and Local Rule 2014-1 for Authority to Employ and Retain

Pachulski Stang Ziehl & Jones LLP as Counsel to Chapter 7 Trustee Effective as of March 2,

2020,” signed on or about March 24, 2020 (the “Retention Order”). PSZ&J is to be compensated

on an hourly basis, plus reimbursement of expenses. PSZ&J work relating to the prosecution

and collection of chapter 5 causes of actions (the “Preference Work”) is the subject of separate

fee applications, and compensated on a 25% contingency fee basis, plus reimbursement of

expenses.




DOCS_DE:231729.1 57095/001                            2
               Case 19-12153-KBO             Doc 671      Filed 11/17/20    Page 7 of 20




                      PSZ&J’s APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 4.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Chapter 7 Trustee.

                 5.          PSZ&J has received no payment and no promises for payment from any

source other than the Chapter 7 Trustee for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in these cases.

                                               Fee Statements

                 6.          The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code, and the Bankruptcy Rules.

PSZ&J’s time reports are initially handwritten by the attorney or paralegal performing the

described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of “lumping” and, unless time was spent in one time frame on a variety of

different matters for a particular billing code, separate time entries are set forth in the time

reports. PSZ&J’s charges for its professional services are based upon the time, nature, extent

and value of such services and the cost of comparable services other than in a case under the

Bankruptcy Code. PSZ&J has reduced its charges related to any non-working “travel time” to



DOCS_DE:231729.1 57095/001                            3
               Case 19-12153-KBO             Doc 671      Filed 11/17/20    Page 8 of 20




fifty percent (50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

professionals attempt to work during travel.

                                      Actual and Necessary Expenses

                 7.          A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as these, arising in Delaware. PSZ&J’s

photocopying machines automatically record the number of copies made when the person that is

doing the copying enters the client’s account number into a device attached to the photocopier.

PSZ&J summarizes each client’s photocopying charges on a daily basis.

                 8.          PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Trustee for the receipt of faxes in these cases.

                 9.          With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 10.         PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are



DOCS_DE:231729.1 57095/001                            4
               Case 19-12153-KBO             Doc 671     Filed 11/17/20    Page 9 of 20




in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                      Summary of Services Rendered

                 11.         The names of the partners and associates of PSZ&J who have rendered

professional services in these cases during the Interim Period, and the paralegals and case

management assistants of PSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.

                 12.         PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Chapter 7 Trustee on a regular basis with respect to various matters in connection with the

Debtors’ bankruptcy cases, and performed all necessary professional services which are

described and narrated in detail below. PSZ&J’s efforts have been extensive due to the size and

complexity of the Debtors’ bankruptcy cases.

                                     Summary of Services by Project

                 13.         The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit



DOCS_DE:231729.1 57095/001                           5
               Case 19-12153-KBO              Doc 671       Filed 11/17/20   Page 10 of 20




A identifies the attorneys and paraprofessionals who rendered services relating to each category,

along with the number of hours for each individual and the total compensation sought for each

category.

             A.         Asset Analysis and Recovery

                  14.        This category relates to asset analysis and recovery issues. During the

Interim Period, the Firm, among other things, reviewed and analyzed valuation reports, and

reviewed and analyzed asset issues.

                             Fees: $795.00;         Hours: 0.80

             B.         Asset Disposition

                  15.        This category relates to the sale or other disposition of assets. During the

Interim Period, the Firm, among other things: (1) reviewed and analyzed a 2019 valuation report

regarding BD LaPlace; (2) attended to issues regarding a notice of change form; (3) reviewed

and analyzed Komatsu collateral recovery issues; (4) reviewed and analyzed an Entergy motion;

(5) performed work regarding a letter to the purchaser of the Debtors’ business records;

(6) reviewed and analyzed issues regarding a letter of credit and performed work regarding a

resolution of a dispute relating to the letter of credit; and (7) corresponded and conferred

regarding asset disposition issues.

                             Fees: $9,832.50;       Hours: 11.40

             C.         Bankruptcy Litigation

                  16.        This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Interim Period, the Firm, among other things:




DOCS_DE:231729.1 57095/001                              6
               Case 19-12153-KBO      Doc 671       Filed 11/17/20   Page 11 of 20




(1) performed work regarding a settlement agreement and motion to approve settlement in the

Rack Builders matter; (2) performed work regarding an Omnibus settlement procedures motion;

(3) performed work regarding a notice of appearance; (4) performed work regarding Agenda

Notices and Hearing Binders; (5) attended to issues regarding the KCC termination order;

(6) reviewed and analyzed WARN Act issues; (7) performed work regarding a stipulation to

extend the response deadline in WARN Act matter; (8) prepared for and attended a hearing on

March 11, 2020; (9) reviewed and analyzed hearing transcripts; (10) reviewed and analyzed

removal issues; (11) performed work regarding a removal deadline extension motion;

(12) reviewed and analyzed issues regarding Pacific Foundry; (13) attended to scheduling issues;

(14) reviewed and analyzed accounts receivable issues, and performed work regarding

complaints; (15) reviewed and analyzed the Debtors’ opposition to a motion to transfer venue;

(16) reviewed and analyzed informal production from the Debtors; (17) monitored critical date

issues; (18) reviewed and analyzed a WARN Act complaint; (19) performed work regarding

orders; (20) performed research; (21) performed work regarding negotiations relating to WARN

Act issues; (22) performed work regarding a stipulated dismissal of Debtor defendants from

WARN Act adversary proceeding; (23) reviewed and analyzed a Bankruptcy Rule 2004

document request relating to WARN Act matter; (24) performed work regarding a settlement

agreement with North Second Street; (25) performed work regarding a settlement agreement

with Metal Traders; (26) performed work regarding a confidentiality agreement; (27) performed

work regarding a Bankruptcy Rule 2004 motion relating to Steel of America; (28) performed

work regarding Bankruptcy Rule 9019 settlement motions relating to O’Brien Steel and North



DOCS_DE:231729.1 57095/001                      7
               Case 19-12153-KBO             Doc 671       Filed 11/17/20   Page 12 of 20




Second Street; (29) reviewed and analyzed settlement information regarding Klein Steel;

(30) reviewed and analyzed settlement issues regarding the Triad matter; (31) reviewed and

analyzed confidentiality issues regarding WARN Act related discovery; (32) performed work

regarding a settlement agreement with Klein Steel; (33) performed work regarding a settlement

agreement and Bankruptcy Rule 9019 motion in the Metal Traders matter; (34) reviewed and

analyzed the Steel of America objection to Bankruptcy Rule 2004 motion; (35) performed work

regarding a Bankruptcy Rule 2004 motion regarding Travelers; (36) reviewed and analyzed

settlement issues regarding Infra; (37) performed work regarding a notice of withdrawal of

Bankruptcy Rule 2004 motion relating to Steel of America; (38) reviewed and analyzed issues

regarding the SPS matter; (39) performed work regarding a Bankruptcy Rule 2004 motion

relating to Black Diamond Capital; (40) performed work regarding settlement issues in the

Metals USA matter; (41) performed work relating to settlement agreements and Bankruptcy Rule

9019 motions regarding MUSA, Sugar Steel, Northern Illinois, Infra, and Louisiana Scrap Metal;

(42) performed work regarding a Second removal period extension motion; (43) reviewed and

analyzed recoupment issues; and (44) conferred and corresponded regarding bankruptcy

litigation matters.

                             Fees: $114,371.00;    Hours: 155.10

             D.         Case Administration

                  17.        This category relates to work regarding administration of these cases.

During the Interim Period, the Firm, among other things: (1) prepared and distributed a daily

memo narrative; (2) reviewed correspondence and pleadings and forwarded them to the




DOCS_DE:231729.1 57095/001                             8
               Case 19-12153-KBO            Doc 671       Filed 11/17/20   Page 13 of 20




appropriate parties; (3) maintained a memorandum of critical dates; and (4) maintained

document control.

                             Fees: $16,760.00;     Hours: 44.20

             E.         Claims Administration and Objections

                  18.        This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed

the Pacific Foundry administrative claim motion; (2) reviewed and analyzed the Signal claim;

(3) performed research; (4) attended to bar date notice issues; (5) reviewed and analyzed the

Entergy administrative claim motion and claim; (6) performed work regarding a claim settlement

agreement with O’Brien Steel; (7) reviewed and analyzed administrative claim bar date issues;

(8) performed work regarding an administrative claim bar date motion; (9) reviewed and

analyzed documents regarding the Entergy claim; (10) performed work regarding orders;

(11) performed work regarding a motion to set Chapter 11 administrative bar date; (12) reviewed

and analyzed a claims register; (13) performed work regarding the Trinity matter; (14) performed

work regarding a stipulation to permit late claim filing for Transworks; (15) reviewed and

analyzed the Pozzuto and JLE motions; (16) reviewed and analyzed Ameri100 claim issues;

(17) reviewed and analyzed the Rexel administrative expense request; (18) responded to creditor

inquiries; (19) reviewed and analyzed the Lhoist, Oracle, Davis and Candelwood motions;

(20) maintained an administrative claim tracking chart; and (21) corresponded and conferred

regarding claim issues.

                             Fees: $23,737.50;     Hours: 32.30




DOCS_DE:231729.1 57095/001                            9
               Case 19-12153-KBO            Doc 671       Filed 11/17/20   Page 14 of 20




             F.         Compensation of Professionals--Others

                  19.        This category relates to work regarding the compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things: (1) reviewed and

analyzed issues regarding fee applications of chapter 11 professionals, and reviewed and

analyzed fee applications; (2) performed work regarding a fee hearing binder; (3) performed

work regarding an Omnibus fee order; (4) reviewed and analyzed issues regarding the Benesch

proposed conflict waiver; and (5) corresponded and conferred regarding compensation issues.

                             Fees: $10,895.00;     Hours: 14.10

             G.         Employee Benefits and Pensions

                  20.        This category relates to issues regarding employee benefits and pension

plans, and other employee issues. During the Interim Period, the Firm, among other things:

(1) reviewed and analyzed pension plan valuation issues; (2) reviewed and analyzed pension plan

documents; (3) reviewed and analyzed PBGC issues; (4) reviewed and analyzed sale documents

regarding pension liability issues; (5) reviewed and analyzed issues regarding the PBGC

termination of pension plans and regarding PBGC claims; (6) performed work regarding a

stipulation with PBGC relating to the filing of consolidated claims, and reviewed and analyzed

bar date issues; (7) reviewed and analyzed 401(k) plan issues and distribution of funds issues;

(8) reviewed and analyzed audit issues; (9) performed work regarding an order approving PBGC

stipulation; (10) reviewed and analyzed escheatment issues; and (11) corresponded and conferred

regarding employee issues.

                             Fees: $30,545.00;     Hours: 32.80




DOCS_DE:231729.1 57095/001                           10
               Case 19-12153-KBO              Doc 671      Filed 11/17/20   Page 15 of 20




             H.         Executory Contracts

                  21.        This category relates to issues regarding executory contracts and

unexpired leases of real property. During the Interim Period, the Firm, among other things,

reviewed and analyzed lease extension deadline issues and a Second Omnibus rejection motion.

                             Fees: $192.50;        Hours: 0.30

             I.         Financial Filings

                  22.        This category relates to issues regarding compliance with reporting

requirements. During the Interim Period, the Firm, among other things: (1) reviewed and

analyzed the Debtors’ final report and account; (2) reviewed and analyzed Schedules and

Statements; (3) reviewed and analyzed issues regarding United States Trustee fees; and

(4) reviewed and analyzed issues regarding K-1 filings.

                             Fees: $1,372.50;      Hours: 1.60

             J.         Financing

                  23.        This category relates to issues regarding financing and use of cash

collateral. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed

surcharge issues; (2) performed research; (3) reviewed and analyzed documents, including sale

documents and a surcharge motion; and (4) corresponded and conferred regarding financing

issues.

                             Fees: $11,550.00;     Hours: 13.70

             K.         Insurance Coverage

                  24.        This category relates to insurance coverage, and other insurance issues.

During the Interim Period, the Firm, among other things: (1) reviewed and analyzed insurance


DOCS_DE:231729.1 57095/001                            11
               Case 19-12153-KBO              Doc 671      Filed 11/17/20   Page 16 of 20




policies; (2) reviewed and analyzed a Directors and Officers policy and claims issues;

(3) reviewed and analyzed WARN Act issues; (4) performed work regarding a claim notice

letter; and (5) corresponded and conferred regarding insurance issues.

                             Fees: $10,982.50;     Hours: 10.80

             L.         Meeting of Creditors

                  25.        This category relates to meeting of creditors issues. During the Interim

Period, the Firm, among other things, reviewed and analyzed issues regarding a Section 341

meeting of creditors, and prepared for and attended a Section 341 meeting of creditors on March

31, 2020.

                             Fees: $9,127.50;      Hours: 11.00

             M.         Operations

                  26.        This category relates to operations issues. During the Interim Period, the

Firm, among other things, performed work regarding utility and deposit issues.

                             Fees: $990.00;        Hours: 1.30

             N.         Retention of Professionals

                  27.        This category relates to issues regarding retention of the Firm. During the

Interim Period, the Firm, among other things, performed work regarding its retention application

and order, and reviewed potential conflicts issues.

                             Fees: $2,890.00;      Hours: 4.20




DOCS_DE:231729.1 57095/001                            12
               Case 19-12153-KBO             Doc 671       Filed 11/17/20    Page 17 of 20




             O.         Retention of Professionals--Others

                  28.        This category relates to issues regarding retention of professionals, other

than the Firm. During the Interim Period, the Firm, among other things, performed work

regarding the MCT and KCR retention matters.

                             Fees: $3,430.00;       Hours: 4.80

             P.         Stay Litigation

                  29.        This category relates to the automatic stay and relief from stay motions.

During the Interim Period, the Firm, among other things, performed work regarding the Darby

relief from stay motion.

                             Fees: $3,165.00;       Hours: 3.90

                                            Valuation of Services

                  30.        Attorneys and paraprofessionals of PSZ&J expended a total 342.30 hours

in connection with their representation of the Chapter 7 Trustee during the Interim Period, as

follows:

         Name of                    Position of the Applicant,          Hourly   Total           Total
       Professional                 Number of Years in that             Billing  Hours        Compensation
        Individual                   Position, Prior Relevant            Rate    Billed
                                 Experience, Year of Obtaining        (including
                                   License to Practice, Area of        Changes)
                                            Expertise
 Robert B. Orgel                Partner 1986; Member of CA Bar         $1,145.00       0.50      $     572.50
                                since 1981
 Andrew W. Caine                Partner 1989; Member of CA Bar         $1,095.00     12.80       $ 14,016.00
                                since 1983
 Bradford J. Sandler            Partner 2010; Member of PA &           $1,050.00     25.20       $ 26,460.00
                                NJ Bars since 1996; Member of
                                DE Bar since 2001; Member of
                                NY Bar since 2008




DOCS_DE:231729.1 57095/001                            13
               Case 19-12153-KBO             Doc 671       Filed 11/17/20   Page 18 of 20




         Name of           Position of the Applicant,   Hourly   Total     Total
       Professional        Number of Years in that      Billing  Hours Compensation
        Individual          Position, Prior Relevant     Rate    Billed
                        Experience, Year of Obtaining (including
                          License to Practice, Area of Changes)
                                   Expertise
 Stanley E. Goldich    Partner 1988; Member of CA Bar  $1,025.00  19.90  $ 20,397.50
                       since 1980
 Iain A.W. Nasatir     Partner 1999; Member of NY Bar  $1,025.00   7.70  $ 7,892.50
                       since 1983; Member of CA Bar
                       since 1990
 Maxim B. Litvak       Partner 2004; Member of TX Bar  $ 950.00    2.70  $ 2,565.00
                       since 1997; Member of CA Bar
                       since 2001
 Colin R. Robinson     Of Counsel 2012; Member of NJ   $ 825.00   33.80  $ 27,885.00
                       and PA Bars since 2001; Member
                       of DE Bar since 2010
 Peter J. Keane        Of Counsel 2018; Member of PA   $ 750.00 158.10   $118,575.00
                       Bar since 2008; Member of DE
                       and NH Bar since 2010
 Steven W. Golden      Associate 2016; Member of NY    $ 625.00    0.90    $ 562.50
                       and MD Bars since 2015; Member
                       of TX Bar since 2016
 Elizabeth C. Thomas   Paralegal 2016                  $ 425.00   45.00  $ 19,125.00
 Mike A. Matteo        Paralegal 2001                  $ 395.00    2.00  $    790.00
 Andrea R. Paul        Case Management Assistant 2001  $ 350.00    5.20  $ 1,820.00
 Charles J. Bouzoukis Case Management Assistant 2001   $ 350.00    0.60  $    210.00
 Sheryle L. Pitman     Case Management Assistant 2001  $ 350.00   20.60  $ 7,210.00
 Karen S. Neil         Case Management Assistant 2003  $ 350.00    3.50  $ 1,225.00
 Beatrice M. Koveleski Case Management Assistant 2009  $ 350.00    3.80  $ 1,330.00

                                         Grand Total:       $250,636.00
                                         Total Hours:            342.30
                                         Blended Rate:          $732.21

                 31.         The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J’s normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Chapter 7 Trustee during the Interim

Period is $250,636.00.




DOCS_DE:231729.1 57095/001                            14
               Case 19-12153-KBO             Doc 671      Filed 11/17/20   Page 19 of 20




                 32.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and believes that this Application complies with such

Rule.

                 WHEREFORE, PSZ&J respectfully requests that, for the period March 2, 2020

through September 30, 2020, an interim allowance be made to PSZ&J for compensation in the

amount of $250,636.00 and actual and necessary expenses in the amount of $9,726.62 for a total

allowance of $260,362.62; that payment of such allowed amounts be authorized on an interim

basis; and for such other and further relief as this Court may deem just and proper.

Dated: November 17, 2020                  PACHULSKI STANG ZIEHL & JONES LLP


                                          /s/ Bradford J. Sandler
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          Wilmington, DE 19801
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email: bsandler@pszjlaw.com
                                                   crobinson@pszjlaw.com
                                                   pkeane@pszjlaw.com
                                          Counsel to George L. Miller, Chapter 7 Trustee




DOCS_DE:231729.1 57095/001                           15
               Case 19-12153-KBO             Doc 671     Filed 11/17/20     Page 20 of 20




                                              DECLARATION

STATE OF DELAWARE    :
                     :
COUNTY OF NEW CASTLE :


                 Bradford J. Sandler, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with many of the legal services rendered by Pachulski Stang

Ziehl & Jones LLP as counsel for the Chapter 7 Trustee. Capitalized terms used in this

Declaration have the same meanings ascribed in the First Interim (“Non-Contingency”)

Application for Compensation and for Reimbursement of Expenses for the Period from March 2,

2020 through September 30, 2020 (the “Application”).

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2, and submit that the Application substantially complies with

such rule.


                                                           /s/ Bradford J. Sandler
                                                           Bradford J. Sandler




DOCS_DE:231729.1 57095/001
